Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 1 of 16

Fill in this information to identify your case:

 

Debtor 1 David Allen Scholl

First Name Middle Name Last Name
Debtor 2
(Spouse If, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF MICHIGAN

Casenumber 20-01826

{if known) 1 Check if this is an
amended filing

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

[GEER List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured clalms against you?
D1 No. Go to Part 2.

HB ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total claim Priority Nonpriority
amount amount
[2.1 Internal Revenue Service Last 4 digits of account number 3029 $23,847.00 $23,847.00 $0.00
Priority Creditor's Name
PO Box 802503 When was the debt Incurred? 2017
Cincinnati, OH 45280-2503
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one. oO Contingent
i Debtor 1 only D) unliquidated
CZ) Debtor 2 onty OD Disputed
CZ Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
C1 Atleast one of the debtors and another C1 Domestic support obligations
CO Check Hf this claim Is fora community debt II Taxes and certain other debts you owe the govemment
Is the claim subject to offset? O Claims for death or personal injury while you were intoxicated
Hino O other. Specify
0 ves Income tax
(22 Michigan Dept of Treasury Last 4 digits of account number 3029 $3,000.00 $3,000.00 $0.00
Priority Creditor's Name
PO Box 30199 When was the debtincurred? 2017-2018
Lansing, MI 48909
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. oO Contingent
B Debtor 1 only DD untiquidated
D1 Debtor 2 only D1 Disputed
O] Debter 1 and Debtor 2 only Type of PRIORITY unsecured claim:
CZ Atleast one of the debtors and another CZ Domestic support obligations
0 Check if this claim Is for a community debt El Taxes and certain other debts you owe the goverment
Is the clalm subject to offset? D1 claims for death or personal injury whila you were intoxicated
Hino O other. Specify
0 Yes Income tax
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 14

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

44293

Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 2 of 16

Case number (if known)

Debtor1 David Allen Scholl 20-01826

(GEEZAw List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules,
BB ves.

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each clalm. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Part 2.
Total claim
|4.1 Acme Pool Construction Last 4 digits ofaccountnumber n/a $4,467.00
Nonpriority Creditors Name
13745 Ironwood Dr NW When was the debt Incurred? = 6/3/18
Suite A
Grand Rapids, Ml 49534
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
@ pebtor 1 only oO Contingent
D1 Debtor 2 only 0 unliquidated
CO Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this clalm is fora community C1 student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specify Swimming Pool Construction
| 42 Acme Pure Blu Last 4 digits of account number 0160 $2,782.00
Nonpriority Creditors Name
13745 Ironwood Dr NW When was the debt Incurred? 06/2018
Grand Rapids, MI 49534
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
Debtor 1 only D1 Contingent
0 Debtor 2 only D0 unliquidated
O Debtor 4 and Debtor 2 only oO Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
01 Check if this claim Is for a community CO) student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
O ves Hl other. Specify Swimming Pool Construction |
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 14

Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 3 of 16

Debtor 1 David Allen Scholl Case number (if known) 20-01826
4.3 Allen Shoemaker Last 4 digits of accountnumber NA $1.00
Nonpriority Creditors Name
4204 Holyoke Dr SE When was the debt Incurred?
Grand Rapids, Ml 49508
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Debtor 1 only D1 Contingent
DO Debtor 2 only O Unliquidated
D1 Debtor 1 and Debtor 2 only A Disputed
Dat teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
OD Check If this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No OD Debts to pension or profit-sharing plans, and other similar debts
O Yes Bi other. Specify
44 Citi Bank Last 4 digits of accountnumber 3361 $38,000.00
Nonpriority Creditors Name
clo Portfolio Recovery Assoc. When was the debt Incurred? 5/7116
PO Box 41067
Norfolk, VA 23541-1067
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
r toni intingent
I Debtor 1 only O conting
D1 Debtor 2 only D unliquidated
D1 Debtor 1 and Debtor 2 only OQ Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
01 Check if this claim Is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ino 01 Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify Credit Card
4.5 Citi Bank Last 4 digits of accountnumber 3114 $5,570.00
Nonpriority Creditors Name
PO Box 6004 When was the debt incurred? 4/10/2001
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Bi pebtor 1 only O1 contingent
0 Debtor 2 only D unliquidated
OO Debtor 1 and Debtor 2 only 0 Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is for a community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 14

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-01826-jtg

Debtor1 David Allen Scholl

4.6

47 |

a ,

Official Form 106 E/F

Doc #:33 Filed: 08/12/2020 Page 4 of 16

Case number (if known) 20-01826

David Asmus Last 4 digits of account number $110,249.65
Nonpriority Creditors Name
cio Mika Meyers When was the debt incurred?
900 Monroe Ave NW
Grand Rapids, Ml 49503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
B® Debtor 1 only I Contingent
O Debtor 2 only a Unliquidated
0 Debtor 1 and Debtor 2 only a Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
01 Check if this claim is for a community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino D1 Debts to pension or profit-sharing plans, and other similar debts
DO ves Wi other. specify Default Judgment
Diane Field Last 4 digits of account number $1.00
Nonpriority Creditor's Name
2339 Bridle Creek St SE When was the debt incurred?
Grand Rapids, Ml 49508
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only O Contingent
O Debtor 2 only CO unliquidated
C1 Debtor 1 and Debtor 2 only i pisputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0) Check if this claim Is for a. community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ia} No 0 Debts to pension or profit-sharing plans, and other similar debts
1 Yes i other. Specify
Doug Mileski Last 4 digits of account number n/a $15,000.00
Nonpriority Creditors Name -
300 Ottawa Ave NW Suite 816 When was the debt incurred? 2019
Grand Rapids, MI 49503
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
B Debtor 1 only C1 Contingent
D1 Debtor 2 only D) uniiquidated
D1 Debtor 1 and Debtor 2 only a Disputed
| At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim Is for a community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes lH other. Specify Attorney Fees
Schedule E/F: Creditors Who Have Unsecured Clalms Page 4 of 14

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
49

Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 5 of 16

Debtor1 David Allen Scholl Case number (if known) 20-01826
DTE Energy Last 4 digits of account number unknown $222.00
Nonpriority Creditor's Name
c/o Penn Credit Corporation When was the debt incurred? 7/18/19
2800 Commerce Dr
Harrisburg, PA 17110
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.

BF Debtor 4 only C1 Contingent
D1 Debtor 2 only D0 unliquidated
0 Debtor 1 and Debtor 2 only 0 Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is for a community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
DO Yes other. Specify Collection Account
Fritz Kliphuis Last 4 digits of account number $1.00
Nonpriority Creditors Name
239 W 17th Street When was the debt incurred?
Holland, MI 49423
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
O pebtor 2 only 0 unliquidated
O] Debtor 1 and Debtor 2 only BB pisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt DO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes BF other. Specify
Gary Woods Last 4 digits of account number $1.00
Nonpriority Creditors Name
3088 O'Brien Rd SW When was the debt incurred?
Grand Rapids, Ml 49534
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply
Who Incurred the debt? Check one.
B pebtor 1 only D1 Contingent
O pebtor 2 only 0 unliquidated
D1 Debtor 1 and Debtor 2 only i Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes WH other. Specify
Schedule E/F: Creditors Who Have Unsecured Claims Page 5o0f 14

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:20-01826-jtg

Doc #:33 Filed: 08/12/2020 Page 6 of 16

Debtor 1 David Allen Scholl Case number (if known) 20-01826
James Seymour Last 4 digits of account number $1.00
Nonpriority Creditors Name
3045 Bretob VAlley Drive SE When was the debt incurred?

Grand Rapids, Ml 49512
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
1 Debtor 2 only DO unliquidated
CZ Debtor 1 and Debtor 2 only @ pisputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim Is for a community C1 Student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Hino D Debts to pension or profit-sharing plans, and other similar debts
0 Yes BH other. Specity
Jodi Nichols Last 4 digits of account number n/a $1.00
Nonpriority Creditor's Name
903 12 Mile Road NW When was the debt Incurred? nia
Sparta, MI 49345
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only D1 Contingent
OI Debtor 2 only oO Unliquidated
O Debtor 4 and Debtor 2 only i pisputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check if this claim is for a community C1 student loans
debt OD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no O Debts to pension or profit-sharing plans, and other similar debts
O Yes Bi other. specify
JP Morgan Chase Last 4 digits of account number 4429 $18,780.00
Nonpriority Creditor's Name
PO Box 6294 When was the debt incurred? 6/19/2001
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only Oo Contingent
D1 Debtor 2 only Oo Unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo No O Debts to pension or profit-sharing plans, and other similar debts
O Yes I other. Specify Line of Credit
Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 14

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 7 of 16

Debtor1 David Allen Scholl

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Linda Williams
Nonpriority Creditor’s Name
2701 Stone Meadow Drive

Milford, Ml 48380
Number Street City State Zip Code

Who Incurred the debt? Check one.
Debtor 4 only

D Debtor 2 only

C1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

0) Check if this claim Is for a community
debt
Is the clalm subject to offset?

Hino
DO Yes

Lori Marston

Nonpriority Creditors Name
3 Torchwood Ct

Greer, SC 29651
Number Street City State Zip Code

Who incurred the debt? Check one.

I Debtor 1 only

D1 Debtor 2 only

CD Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

OO Check if this claim Is for a community
debt

Is the claim subject to offset?
HNo
0 ves

Mary Baar
Nonpriority Creditors Name
1568 Hamilton Ave NW

Grand Rapids, MI 49504
Number Street City State Zip Code

Who Incurred the debt? Check one.

W pebtor 1 only

CD Debtor 2 only

D Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

OO Check if this claim Is for a community
debt

Is the claim subject to offset?
Hino
O Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Case number (if known) 20-01826

Last 4 digits of account number $1 00

When was the debt incurred?

As of the date you file, the clalm Is: Check all that apply

D1 Contingent
DC unliquidated

a Disputed
Type of NONPRIORITY unsecured claim:
D1 student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

01 Debts to pension or profit-sharing plans, and other similar debts

I other. Specify

Last 4 digits of account number $1.00

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply

Oo Contingent

OO unliquidated

i pisputed

Type of NONPRIORITY unsecured clalm:
C0 Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

HH other. Specify

Last 4 digits of account number $1.00

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply

O Contingent

0 unliquidated

BB Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts

HB other. Specify

Page 7 of 14
Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 8 of 16

Debtor1 David Allen Scholl

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Michael Goldberg, Trustee
Nonpriority Creditors Name

919 North Market Street
17th Floor

PO Box 8705

Wilmington, DE 19899
Number Street City State Zip Code

Who incurred the debt? Check one.

BB Debtor 1 onty

D1 Debtor 2 only

CO Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

D1 Check if this claim is for a community
debt

Is the claim subject to offset?
Hino

O ves

Case number (if known) 20-01826

Last 4 digits of account number 0926 $1,100,572.00

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply

Oo Contingent

BB Uniiquidated

Bi pisputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
CZ Debts to pension or profit-sharing plans, and other similar debts

Alledged Tort Claims; Fraudulent Transfer
Claims; and Securties Claims. Debtor
HI Other. Specify disputes all claims.

Michigan Department of Last 4 digits of account number 3307 $86,504.00
Nonpriority Creditors Name
Licensing & Regulatory Affairs When was the debt incurred?
PO Box 30018
Lansing, MI 48909
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
 pebtor 1 only oO Contingent
D1 Debtor 2 only DO unliquidated
C1 Debtor 1 and Debtor 2 only I Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Bi no 0 Debts to pension or profit-sharing plans, and other similar debts
O ves I other. Specify Securities Debt
Pam Schmiedicke Last 4 digits of account number $1.00
Nonpriority Creditor's Name
101 Taner Lake Rd When was the debt incurred?
Hastings, MI 49058
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
BB Debtor 1 only oO Contingent
C1 Debtor 2 only D unliquidated
1 Debtor 1 and Debtor 2 only I pisputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim Is for a community C Student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes i other. Specify
Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 14

Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 9 of 16

Debtor1 David Allen Scholl

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Pamela Joy Mills

Nonpriority Creditors Name
15090 Charles R Ave

Eastpointe, MI 48021
Number Street City State Zip Code

Who Incurred the debt? Check one.

i Debtor 1 only

D1 Debtor 2 only

OO Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

0 Check if this claim Is for a community
debt

Case number (if known) 20-01826

Last 4 digits of account number $1.00

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply

01 Contingent

O unliquidated

Wi pisputed

Type of NONPRIORITY unsecured claim:

OD student toans

Oo Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims
no 01 Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify
PNC Bank Last 4 digits of account number 6574 $19,000.00
Nonpriority Creditors Name
PO Box 5570 When was the debt incurred? 3/12/15
Cleveland, OH 44101
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only oO Contingent
0 Debtor 2 only D0 unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0) Check if this claim Is for a community C1 student loans
debt 0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No O Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify Line of Credit
Richard & Beatrice Marston Last 4 digits of account number $1.00
Nonpriority Creditor's Name
786 Collindale Ave NW When was the debt Incurred?
Grand Rapids, Ml 49504
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
Bi pebtor 1 only D1 Contingent
DO Debtor 2 only oO Unliquidated
0 Debtor 1 and Debtor 2 only a Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community C1 student loans
debt CD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C Debts to pension or profit-sharing plans, and other similar debts
D Yes i other. Specify
Schedule EJF: Creditors Who Have Unsecured Claims Page 9 of 14

Best Case Bankruptcy
Case:20-01826-jtg

Doc #:33 Filed: 08/12/2020 Page 10 of 16

Debtor 1 David Allen Scholl Case number (if known) 20-01826
Richard Mearns” Last 4 digits of account number $1.00
Nonpriority Creditor’s Name
13093 Nash HWY When was the debt incurred? nla
Lake Odessa, MI 48849
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.

Bi pebtor 1 only O Contingent
0 Debtor 2 only C1 unliquidated
D1 Debtor 1 and Debtor 2 only a Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt (C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes other. Specify
Robert Miller Last 4 digits of account number $1.00
Nonpriority Creditor's Name
3356 Durkee Rd When was the debt incurred?
Lake Odessa, MI 48849
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only oO Contingent
C1 pebtor 2 only 01 unliquidated
O Debtor 4 and Debtor 2 only i Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check if this claim Is for a community C0 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no 0 Debts to pension or profit-sharing plans, and other similar debts
1 Yes I other. Specify
Roger & Laurie Shoemaker Last 4 digits of account number $1.00
Nonpriority Creditor's Name
11255 Lindsey Rd When was the debt Incurred?
Plainwell, Ml 49080
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
BB Debtor 1 onty O Contingent
DO Debtor 2 only C1 unliquidated
OO Debtor 4 and Debtor 2 only a Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim Is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
| No Oo Debts to pension or profit-sharing plans, and other similar debts
O Yes other. Specify
Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 14

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 11 of 16

Debtor1 David Allen Scholl

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Sandra J. Glupker
Nonpriority Creditor’s Name
clo Mike Meyers PLC
Kimberly M. Large
900 Monroe Ave NW

Grand Rapids, Ml 49503
Number Street City State Zip Code

Who incurred the debt? Check one.

B pebtor 4 only

DO Debtor 2 only

O] Debtor 1 and Debtor 2 only

DO Atleast one of the debtors and another

DO Check if this claim is for a community
debt
Is the claim subject to offset?

Bino
O ves

Standard Lumber
Nonpriority Creditor's Name
1535 Kalamazoo Avenue

Grand Rapids, MI 49507
Number Street City State Zip Code

Who incurred the debt? Check one.

I Debtor 1 only

0 Debtor 2 only

OD Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

0 Check if this claim Is for a community
debt
Is the clalm subject to offset?

Hino
0 ves

Sue Roppes

Nonpriority Creditor's Name
16894 Quincy St

Holland, Ml 49424

Number Street City State Zip Code

Who Incurred the debt? Check one.

B pebtor 1 only

D1 Debtor 2 only

C Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

OO Check if this claim is fora community
debt

Is the claim subject to offset?
B no
0 Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Case number (if known) 20-01826
Last 4 digits of accountnumber 5863 $254,215.00
When was the debt incurred?
As of the date you file, the clalm Is: Check all that apply
a Contingent
Hl Untiquidated
i pisputed
Type of NONPRIORITY unsecured claim:
DO student toans
oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
0 Debts to pension or profit-sharing plans, and other similar debts
H other. Specify 92019 Default Judgment
Last 4 digits of account number 1286 $1 0,250.00
When was the debt Incurred? 04/2018
As of the date you file, the claim Is: Check all that apply
O Contingent
D1 unliquidated
O Disputed
Type of NONPRIORITY unsecured claim:
O Student loans
Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
0 Debts to pension or profit-sharing plans, and other similar debts
HH other. Specify Line of Credit
Last 4 digits of account number $1.00

When was the debt Incurred?

As of the date you file, the claim is: Check all that apply

D1 contingent

0 unliquidated

Disputed

Type of NONPRIORITY unsecured claim:
OO Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

DO Detts to pension or profit-sharing plans, and other similar debts

HB other. Specify

Page 11 of 14
Best Case Bankruptcy
Case:20-01826-jtg

Debtor1 David Allen Scholl

Susan Prusis
Nonpriority Creditors Name
6916 Goldenrod Dr

Rockford, MI 49341
Number Street City State Zip Code

Who incurred the debt? Check one.

B® Debtor 1 only

1 Debtor 2 only

D1 Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

0 Check if this claim is for a community
debt
Is the claim subject to offset?

Hino
0 ves

Town & Country
Nonpriority Creditors Name
9660 Sparta Ave

PO Box 370

Sparta, MI 49345
Number Street City State Zip Code

Who incurred the debt? Check one.

Bi debtor 1 only

CO Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

CZ Check if this claim Is for a community
debt

Is the claim subject to offset?
Hino

O ves

VP&L Heating and Cooling
Nonpriority Creditor's Name
921 47th St SW Ste 1

Wyoming, MI 49509
Number Street City State Zip Code

Who incurred the debt? Check one.

Bi pebtor 1 only

CZ Debtor 2 only

C1 Debtor 4 and Debtor 2 only

(1 At least one of the debtors and another

D1 Check if this claim is for a community
debt

Is the claim subject to offset?
Bno
O ves

Doc #:33 Filed: 08/12/2020 Page 12 of 16

Case number (if known) 20-01826
Last 4 digits of account number $1.00
When was the debt incurred? nla
As of the date you file, the claim is: Check all that apply
O Contingent
D1 unliquidated
103) Disputed
Type of NONPRIORITY unsecured claim:
D Student loans
oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
DO Debts to pension or profit-sharing plans, and other similar debts
@ other. Specity
Last 4 digits of account number 1944 $28,865.00
When was the debt Incurred? 7/1/2018
As of the date you file, the claim Is: Check all that apply
O contingent
0 unliquidated
oO Disputed
Type of NONPRIORITY unsecured claim:
CO Student loans
C1 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts
I other. Specify Line of Credit
Last 4 digits of account number N/a $1,800.00

When was the debt incurred? 03/2018

As of the date you file, the claim is: Check all that apply

C1 Contingent
D unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

OO Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts
WH other. Specify HVAC Installation

LETERMH List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, if a collection agency
Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 4 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts In Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 14
Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 13 of 16

Debtor1 David Allen Scholl

Name and Address

17th Circuit Court
180 Ottawa Avenue NW
Case No. 18-05863
Grand Rapids, MI 49503

Name and Address

17th Circuit Court

180 Ottawa Avenue NW
Case No. 19-04831
Grand Rapids, MI 49503

Name and Address

61st District Court

180 Ottawa NW Suite 1400
Case No 20-GC-0001002
Grand Rapids, MI 49503

Name and Address

Michigan Attorney General
P.O. Box 30212

Attn: Mike Bell

Lansing, MI 48909

Name and Address

Pachulski Stang Zieh! & Jones
Andrew W. Caine

919 North Market Street

17th Floor

Wilmington, DE 19899

Name and Address

United States Bankruptcy Court
824 North Market Street

3rd Floor

Case No. 19-50926

Wilmington, DE 19801

Name and Address

US Attorney's Office

Attn: Donna Justice

330 lonia Ave NW Suite 501
Grand Rapids, MI 49503

Case number (if known) 20-01826

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

BB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): CF) Part 1: Creditors with Priority Unsecured Claims

I art 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): 01 Part 1: Creditors with Priority Unsecured Claims

@ part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): I part 1: Creditors with Priority Unsecured Claims
0 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 3029

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.18 of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims

I part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.18 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

I part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.1 of (Check one): I part 1: Creditors with Priority Unsecured Claims
C Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 3029

Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured clalm.

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 26 ,847.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 26,847.00
Total Claim
6f. Student loans 6f. $ 0.00

Official Form 106 E/F

Schedule EJF: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Page 13 of 14
Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 14 of 16

Debtor1 David Allen Scholl Case number (if known) 20-01826
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims . $ | 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that 6i.
hoe priority ims. ie amount i $ 1,696,293.65
6). Total Nonpriority. Add lines 6f through 6i. 6j. $ 1,696,293.65
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 14

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 15 of 16

Fill in this information to identify your case:

 

Debtor 14 David Allen Scholl

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © WESTERN DISTRICT OF MICHIGAN

Case number 20-01826
(if known) OO Check if this is an
amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

ee) Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

O Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

  

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they-are true and aye . a
x | Ch x
David Allen Scholl Signature of Debtor 2
Signature of Debtor 1
Date 2/2 I Fo Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-01826-jtg Doc #:33 Filed: 08/12/2020 Page 16 of 16
